Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have provided a Declaration under Rule 1.132 to show that the composite materials as taught by Mei et al. (CN-104031600) do not satisfy all of the limitations regarding Applicants claimed composite materials as described in independent claims 1 and 20 (as well as newly added independent claim 33).  In the Declaration, Applicants prepare a metal oxide paste in a manner taught by Mei et al.1  The resulting metal oxide paste is shown to have a viscosity of more than two orders of magnitude greater than the starting liquid metal alloy as shown in figure 4 of the Declaration.  Further, the metal oxide paste is mixed with a polymer and a cross section of a cured sample shows no liquid metal within the composite (shown in figure 5 of the Declaration).  In contrast, a cross section of a cured sample prepared according to Applicants invention clearly shows liquid metal droplets which inherently reside within the composite material (as shown in Figure 6 of the Declaration).  This showing is sufficient and the prior art rejections to Mei et al. have been withdrawn.
Additionally, the 112(b) rejection regarding claims 20-24, 26, and 28-30 has been withdrawn upon further consideration.  Claim 20 recites a uniform distribution of liquid metal within an elastic polymer.  Claim 20 also recites that the liquid metal forms a plurality of randomly distributed fluidic microstructures within an elastic polymer.  So while the liquid metal is dispersed uniformly (evenly) throughout the polymer matrix, individual fluidic microstructures are not themselves uniform.  Claim 20 is therefore definite.
Last, Applicants have added three new claims (claims 31-33), two of which further limit independent claims 1 and 20 by including a viscosity limitation regarding the liquid metal and one is an independent claim which is drawn to a thermally conductive composite as essentially presented in claim 20 but with a viscosity limitation.  The paste materials taught by Mei et al. clearly do not satisfy the viscosity limitations of the liquid metal as recited in claims 31-33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 A sample of a gallium-based alloy was stirred at 500 rpm for one hour in an open-air container so as to prepare a paste (Figures 1, 2A, and 2B show the resulting paste and Figure 3 shows the unstirred gallium-based alloy).